Citation Nr: 1439313	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-11 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma.

2.  Entitlement to service connection for asthma. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and E.J.




ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from March 1965 to October 1965.  He had prior reserve duty for 10 months.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville. 

The Veteran testified at a videoconference hearing before the undersigned in February 2013.  A transcript of the hearing is of record.   At the hearing, the Veteran submitted additional evidence (service personnel records) with a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

The Board has reviewed the Veteran's claims file and the records maintained in the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The issue of entitlement to service connection for asthma is addressed in the REMAND portion of the decision below.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed January 2006 rating decisions denied reopening the claim for service connection for asthma, which was initially denied in October 1965 on the basis that the Veteran's asthma preexisted service but not aggravated by service.

2.  Evidence received since the January 2006 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for asthma. 


CONCLUSIONS OF LAW

1.  The January 2006 rating decisions that denied reopening the Veteran's claim of entitlement to service connection for asthma is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for asthma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen and establish service connection for asthma.  The record reflects that the Veteran has been provided all required notice in this matter, to include notice with respect to reopening a previously denied claim and the effective-date and disability-rating elements of this claim.  See 38 C.F.R. § 3.159; Kent v. Nicholson, 20 Vet. App. 1 (2006), Dingess v. Nicholson, 19 Vet. App. 473 (2006).  No further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159 regarding the claim to reopen. 

The Veteran initially filed a claim for service connection for asthma in November 1965.  In a November 1965 rating decision, the RO denied his claim, stating that asthma pre-existed his military service and was not aggravated therein.  The Veteran did not appeal nor did he submit any new and material evidence within one year of the decision.  See 38 C.F.R. § 3.156(b).  The decision thereby became final.  See 38 U.S.C.A. § 7105.

Subsequently, in February 1992, March 1997 and January 2006 rating decisions, the RO declined to reopen the Veteran's claim seeking service connection for asthma.  The Veteran did not appeal these decisions and they became final. 

The evidence of record at the time of the January 2006 rating decision included STRs which show: a reported history of chronic cough and clinically normal lungs on an April 1964 enlistment examination; complaints of trouble breathing in August 1964 and February 1965; treatment for asthma on his ship from June 1965 to July 1965; and treatment for bronchial asthma at two Naval Hospitals from July 1965 to October 1965.  Also of record were: a November 1965 VA hospitalization discharge report, which notes a history of asthma since March 1965 and the Veteran's denial of childhood asthma; subsequent VA and private treatment records dated through 2005 which show ongoing treatment for asthma; and the Veteran's statements that his asthma was incurred in service.   

Regarding the instant claim to reopen, evidence received subsequent to January 2006 rating decision includes testimony from the Veteran provided during a February 2013 hearing.  He essentially claims that, whether or not he had asthma prior to service, his asthma got worse in service because of his duties, including scraping paint.  See transcript page 15.  His statements are presumed to be credible for purpose of reopening the claim.  

This evidence is new since the prior final denials.  Moreover, it relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for asthma and raises a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.1569(a); Shade v. Shinseki, 24 Vet. App. 110 (2010) (consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).  Accordingly, the claim is reopened. 


ORDER

New and material evidence to reopen a claim of entitlement to service connection for asthma has been received; to this extent, the appeal is granted.


REMAND

The Veteran claims that he has asthma that is related to his military service.  His available service treatment records (STRs) show (in part) his treatment and subsequent medical discharge for asthma.  The post-service medical evidence of record includes a November 1965 discharge report from the VA Hospital (VAH) in Memphis, which notes a history of asthma since March 1965.  The complete records from this hospitalization (beginning in October 1965) are not of record.  Moreover, the Veteran reported receiving ongoing treatment for his asthma at the Memphis VHA from after this hospitalization.  See hearing transcript.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, remand is required to obtain the outstanding records.

The United States Court of Appeals for Veterans Claims (Court) has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Under the "low threshold" standard of McLendon, an examination to determine the etiology of the Veteran's asthma is necessary. 
Lastly, the Veteran must be sent the appropriate VCAA notice letter for this service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter for the issue of entitlement to service connection for asthma.

2.  A specific search should be conducted for all pertinent, outstanding VA medical records.  In particular, a search should be made for Memphis VAH records dated from October 1965 to November 1965.  

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Thereafter, afford the Veteran a VA examination by a physician with the appropriate expertise to determine the etiology of any current or recent asthma.  The Veteran should be properly notified of the examination and of the consequences of his failure to appear.  His claims file (including the VVA and VBMS files) must be reviewed by the examiner in conjunction with the examination. 

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide the following opinions regarding the Veteran's asthma: 

(a) whether the asthma disability clearly and unmistakably pre-existed the Veteran's entrance into his period of active military service in March 1965 (i.e. whether it is un-debatable that the disability pre-existed service); and, if so, 

(b) if the asthma is found to have pre-existed active service, is there clear and unmistakable evidence (un-debatable) that the disability was not aggravated beyond its natural progression by service (i.e., did not undergo a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability).

(c) for asthma that did not clearly and unmistakably pre-exist service, the examiner should opine whether it is as least likely as not (a 50 percent probability or greater) that the asthma had its onset in service or is otherwise casually related to in-service injury or disease. 

The supporting rationale for all opinions expressed must be provided.  The examiner must acknowledge and discuss the lay statements of record and the STRs. All findings and conclusions should be set forth in a legible report.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

5.  Then, adjudicate the issue of entitlement to service connection for asthma.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


